Citation Nr: 0617008	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  02-10 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1945 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed, and in June 2003 and January 2005, the 
Board remanded the claim for additional development.  

In August 2004, the veteran was afforded a videoconference 
hearing before P. M. DiLorenzo, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran does not have PTSD that was present in service or 
is otherwise related to such service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
PTSD.  As noted in the Board's January 2005 Remand, the 
veteran has reported the following stressors: (1) upon 
leaving the GI Club known as the Stardust Ballroom in 
Heidelberg, he shot two German youths believed to be Nazi 
radicals in February 1946.  He reported using a 9 millimeter 
Beretta, which was not military issue but which he carried at 
the urging of some more senior soldiers who knew many Germans 
were still hostile to the Americans.  He never reported this 
incident;  (2) he was subjected to incoming fire and mortar 
attacks; and (3) in late April or early May 1945, while 
serving with the 301st Signal Corp, 3rd Army, he assisted an 
injured soldier who took shrapnel to the chest and incurred a 
serious wound.  At the time, they were taking incoming fire, 
moving fast forward to the German signal station and the 
Germans were trying to destroy the U.S. Signal Battalion 
because they were taking care of all of the operations for 
the 3rd Army in Europe.  He could not give a name of his 
wounded comrade because he had only been in the unit about 
two days.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran's discharge indicates that he was a technician, fifth 
grade.  His personnel file is not of record, and was 
apparently destroyed in a fire at the National Personnel 
Records Center (discussed infra).  

The veteran has indicated that the stressors occurred while 
he was serving with Company A, 302nd Signal Operations 
Battalion, 3rd Army.  See veteran's statements, dated in 
January, March, April and June of 2001.  Several service 
records are of record.   A July 1946 record indicates that 
the veteran was a member of Troop B of the 97th Constabulary 
Signal Squadron.  A January 1947 report indicates that he was 
placed on temporary duty with the 301st Signal Operation 
Battalion in Heidelberg, Germany, effective as of February 1, 
1947.  The Board notes that all of these units were listed in 
the RO's attempt to verify the claimed stressors with CURR 
(U.S. Armed Services Center for Unit Records Research) (now 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)). 

In a statement, dated in April 2005, CURR stated that the 
301st Signal Operations Battalion received a campaign 
participation credit for the European-African-Middle East 
theater, to include the Po Valley (Germany) during the time 
period April 5th to May 8th, 1945, however, the unit's reports 
did not document any combat or enemy activity during that 
time period, nor were any unit members killed, missing, 
captured or wounded during that time period.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  The veteran is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 
12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21-
1MR"), Part III.iv.4.H.29.c.  CURR was unable to verify 
participation in combat, and there is no other evidence 
sufficient to show participation in combat.  To the extent 
that the veteran may have served in Germany as early as April 
1945, the Board notes that the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held that 
while a veteran may very well have served in a combat area 
(as evidenced by his service records), serving in a combat 
zone is not the same as serving in combat.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against the such a finding.  
There is no objective evidence to show that the veteran, or 
any member of his unit, participated in combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  

Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, these were 
based on an oral history as provided by the veteran, and are 
otherwise lacking in a factual basis so as to outweigh the 
information in the veteran's service records and the service 
documents.  See Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994); M21-1MR, Part III.iv.4.H.29.i.

Corroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources.  
M21-1MR, Part III.iv.4.H.29.d.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  In this 
regard, the veteran has not come forward with the names of 
any men whom he saw killed or wounded.  As previously stated, 
none of the claimed stressors could be verified by CURR.  The 
veteran's discharge, or his service records, do not contain 
evidence that is sufficient to corroborate the veteran's 
claimed stressors, and the Board finds that the evidence is 
insufficient to show that the claimed stressors are verified.  
See M21-1MR, Part III.iv.4.H.29.e.  The Board has therefore 
determined that the evidence does not warrant the conclusion 
that any of the claimed stressors have been verified.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board therefore finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.

The Board has considered the veteran's oral and written 
testimony submitted in support of the arguments that he has 
PTSD as a result of his service.  However, the Board has 
determined that the veteran did not participate in combat, 
and that none of the claimed stressors are verified.  
Accordingly, all elements required for service connection for 
PTSD have not been met, see 38 C.F.R. § 3.304(f), and the 
veteran's claim for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in November 2001, August 2002, and 
February 2004, the RO sent the veteran a notice letters 
(hereinafter "VCAA notification letters") that informed him 
of the type of information and evidence necessary to support 
his claim.  The RO's letters also informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA and contained a 
specific request for the veteran to provide additional 
evidence in support of his claim.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the claim is being denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.  The RO did, 
however, send the veteran a letter in March 2006 notifying 
him that if compensation was granted, a disability rating and 
an effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  See Mayfield, supra.   The fact that 
this did not occur in this case, however, is harmless error 
since such notice was not even required for the reasons given 
above.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
as previously noted, the veteran's service medical records 
are not available and may have been destroyed in the 1973 
fire at the NPRC.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service and service medical records.  In 
January 1999, and January 2002, the NPRC reported that the 
veteran's records could not be found.   In May 2001, the RO 
contacted the veteran and requested that he provide any 
service medical records, post-service medical records, or 
other information which may be helpful to his claim.  In July 
2001, the veteran was notified that a wide variety of 
information from alternative sources may be relevant, 
including, but not limited to, prescription and insurance 
records, lay statements, and employment physicals.  Finally, 
with regard to the veteran's missing service medical records, 
the Board notes that the veteran has not asserted that he was 
ever treated for psychiatric symptoms, or was diagnosed with 
PTSD, during his service.  Therefore, the Board finds that 
the RO has satisfied its duty to assist under Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  

Although the veteran has not been afforded an examination for 
the disability in issue, and an etiological opinion has not 
been obtained, the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for an 
examination and an etiological opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the Board has 
determined that the evidence is insufficient to show that the 
veteran participated in combat, or that any of the claimed 
stressors are verified.  Therefore, regardless of what such 
an examination or opinion might show, all elements required 
for service connection for PTSD would have not been met.  See 
38 C.F.R. § 3.304(f).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


